--------------------------------------------------------------------------------

EXHIBIT 10(c)

 

CLECO CORPORATION

2030 Donahue Ferry Road

Pineville, LA 71360

DATE


 

NAME

LOCATION


 

                        Re:      Notice and Acceptance of Grant of Restricted
Stock

                                    and Allocation of Opportunity Shares -
_______ Performance Cycle

Dear _______________:

            The Compensation Committee of the Board of Directors (the
"Committee") of Cleco Corporation (the "Company") appointed to administer the
Cleco Corporation 2000 Long-Term Incentive Compensation Plan (the "Plan") has
granted and allocated to you certain incentives related to shares of the
Company's $1.00 par value voting common stock (the "Common Stock").  This letter
is intended to provide you with notice of the terms and conditions applicable to
your grant and allocation.  By execution below, you acknowledge and agree to be
bound by the terms and conditions described herein and the provisions of the
Plan.  Unless otherwise defined below, capitalized terms used herein shall have
the meanings ascribed to them in the Plan.

            1.         Grant of Restricted Stock.  The Committee grants to you
an aggregate of TARGET shares of Common Stock (the "Restricted Stock"), provided
that during the _______ Performance Cycle (as defined below), such shares:

            a.         Shall not be sold, assigned, transferred, pledged,
hypothecated or otherwise disposed of; and

            b.         Shall be canceled and forfeited, without the payment of
consideration by the Company, if you are notified that the Company has not
achieved the Performance Objectives established for the ________ Performance
Cycle or your employment with the Company and/or its Affiliates terminates for
any reason, except as provided in paragraph 5 hereof.

            The Company has issued in your name a certificate or certificates
for the Restricted Stock.  Pending the lapse of the restrictions described above
or the cancellation and forfeiture of the Restricted Stock, you agree that the
certificate or certificates will be held by the Company in escrow.  You also
agree to execute stock powers endorsed in blank, if requested by the Committee.

--------------------------------------------------------------------------------

NAME

DATE

Page 2

            During the ______ Performance Cycle, you are entitled to the rights
of a shareholder with respect to the Restricted Stock, including the right to
vote the shares and to receive dividends if, as and when declared by the Board
of Directors of the Company.

            2.         Allocation of Opportunity Shares.  The Company has also
recorded in a bookkeeping account established and maintained for your benefit a
contingent allocation of TARGET units, representing shares of Common Stock (the
"Opportunity Shares").  While Opportunity Shares are allocated to your account,
you are not treated as a shareholder of the Company with respect to the
Opportunity Shares, and you have no right to receive dividends or vote the
shares.

            3.         Performance Objectives.  A summary of the Performance
Objectives established for the period beginning as of ______________, and ending
_______________ (the "________ Performance Cycle") is attached hereto as Exhibit
A. The summary is subject to the provisions of the Plan, including provisions
authorizing the Committee to interpret the Plan, to determine the degree to
which the Company achieves the Performance Objectives, and to adjust or amend
the Performance Objectives during the _________ Performance Cycle. 

            As soon as practicable after the end of the _________ Performance
Cycle, the Committee will notify you of the number of shares of Restricted
Stock, if any, that are no longer subject to restriction and the number of
Opportunity Shares, if any, to be transferred or issued to you in the form of
Common Stock from your bookkeeping account.  The amount will be determined by
the Committee, based upon whether the Company has achieved the threshold, target
or maximum Performance Objectives for the ________ Performance Cycle, as
follows:

Performance

Objective

Restricted

Shares

Total Award

At Maximum

             Threshold

THRESHHOLD

--

             Target

TARGET

--

             Maximum

--

OUTSTANDING

Shares of Restricted Stock and Opportunity Shares that are not transferred or
issued to you will  be forfeited and the affected certificates canceled by the
Company.

            4.         Further Limitations.  A purpose of the Company in
granting Restricted Stock and allocating Opportunity Shares is to encourage you
to become a long-term shareholder of the Company.  Consistent with this purpose,
you agree that if Restricted Stock is transferred to you free of restriction or
Opportunity Shares are transferred to you in the form of Common Stock, you will
not sell, assign or otherwise dispose of such Common Stock, without the prior
consent of the Company.   This restriction will remain in effect during the
period commencing as of _____________, and ending as of the earlier of (a) the
date you cease to be an employee of

--------------------------------------------------------------------------------

NAME

DATE

Page 3

the Company or an Affiliate, or (b) _____________.  You agree that shares of
Common Stock subject to this restriction may be held by the Company, in escrow,
pending lapse.

            5.         Termination of Employment.  If your employment with the
Company and its Affiliates is terminated prior to the expiration of the
_________ Performance Cycle, Restricted Stock granted to you in accordance with
paragraph 1 hereof and Opportunity Shares allocated to you in accordance with
paragraph 2 hereof will be forfeited as of the date of your termination, except
that:

            a.         If your employment with the Company and its Affiliates is
terminated during the __________ Performance Cycle on account of your Retirement
(as defined in the Plan) on or after age 65, all Performance Objectives shall be
deemed satisfied and all restrictions shall lapse with respect to the number of
shares of Restricted Stock granted to you in paragraph 1 hereof and all
Opportunity Shares allocated to you in paragraph 2 hereof shall be transferred
to you in the form of Common Stock.

            b.         If your employment with the Company is terminated during
the __________ Performance Cycle on account of your death, disability or
Retirement prior to age 65 or such termination is involuntary, but not on
account of Cause, all Performance Objectives shall be deemed satisfied and all
restrictions shall lapse with respect to the number of shares of Restricted
Stock granted to you in paragraph 1 hereof and the Opportunity Shares allocated
to you in paragraph 2 hereof shall be transferred in the form of Common Stock,
each in a pro rated amount determined by multiplying the number of shares of
Restricted Stock or Opportunity Shares granted or allocated by a fraction (i)
the numerator of which is the number of days lapsed in the __________
Performance Cycle as of the date of your termination of employment, and (ii) the
denominator of which is the total number of days in such period.

            If your employment with the Company or any Affiliate is terminated
on account of Cause during the period described in paragraph 4 hereof, you agree
that all Common Stock acquired on the lapse of restrictions and/or the transfer
of Opportunity Shares will be forfeited and canceled as of the date of such
termination, without requirement of further notice.  For this purpose, the term
"Cause" generally means that you commit an intentional act of fraud,
embezzlement or theft during your employment, you engage in intentional
misconduct that is materially injurious to the Company (or an Affiliate), you
wrongfully disclose confidential information, you intentionally damage the
property of the Company or you intentionally refuse to perform your material job
duties.  The Committee determines whether any termination is on account of
Cause.

            6.         Change in Control.  Notwithstanding any provision of the
Plan or this agreement to the contrary, upon the occurrence of a Change in
Control, all Performance Objectives shall be deemed satisfied and all
restrictions and limitations shall lapse as to the aggregate number of shares of
Restricted Stock granted to you in paragraph 1 hereof and shares of Common Stock
equal to the number of Opportunity Shares allocated to you in paragraph 2 hereof
shall be

--------------------------------------------------------------------------------

NAME

DATE

Page 4

transferred to you, free of restriction.  If your employment with the Company is
subject to a severance agreement, employment agreement or similar document
defining the term "Change in Control," the definition contained in such document
shall govern; otherwise, the term "Change in Control" shall be determined in
accordance with the terms of the Plan.

            Unless you are or become a party to a separate written agreement
with the Company that provides to the contrary, the Plan provides no portion of
the payments you receive from the Company or an Affiliate on account of a Change
in Control, including Common Stock under this paragraph 6, can be characterized
as an "excess parachute payment" within the meaning of Section 280G of the
Internal Revenue Code of 1986, as amended.  If an excess parachute payment is
otherwise payable to you on account of a Change in Control, you may be required
to forfeit some or all of the Common Stock transferable hereunder to comply with
this limitation.

            7.         Business Transactions.  If your employment with the
Company or an Affiliate is involuntarily terminated on account of a Business
Transaction and not on account of Cause, all Performance Objectives shall be
deemed satisfied and all restrictions shall lapse as to the Restricted Stock
granted to you in paragraph 1 hereof and shares of Common Stock equal to the
number of Opportunity Shares allocated to you in paragraph 2 hereof shall be
transferred to you, free of restriction.  For this purpose, the term "Business
Transaction" is defined in the Plan as the sale, lease or other disposition of
all or a substantial portion of the assets of an Affiliate or the sale or other
disposition of all or substantially all of the issued and outstanding stock or
other equity interests of an Affiliate.  The Committee determines whether any
sale, lease or disposition is a Business Transaction.

            8.         Tax Payments.  If the restrictions lapse with respect to
all or part of the Restricted Stock or if Opportunity Shares are transferred to
you, the Company agrees to pay you in the year following the close of the
_________ Performance Cycle (or such earlier time that Restricted Stock or
Opportunity Shares are taxable) an amount determined by the Committee which will
be sufficient to pay your federal, state and local taxes (assuming your highest
marginal rate of tax based upon the compensation you receive from the Company
and/or its Affiliates applicable in the year in which such payment is made) with
respect to such Restricted Stock, Opportunity Shares and such cash payment. You
agree that:

            a.         If Restricted Stock is released to you or Opportunity
Shares are transferred or issued to you by the Company, you will, no later than
the date of such release, transfer or issuance, pay to the Company, or make
arrangements satisfactory to the Committee regarding payment of, any federal,
state or local taxes required by law to be withheld by the Company with respect
to such Restricted Stock and Opportunity Shares; and

            b.         The Company and its Affiliates shall, to the extent
permitted by law, have the right to deduct from any payments otherwise due to
you any federal, state or local taxes required by law to be withheld.

--------------------------------------------------------------------------------

NAME

DATE

Page 5

            9.         No Assignment.  The grant and allocation described herein
shall not be subject in any manner to sale, transfer, pledge, assignment or
other encumbrance or disposition, whether by operation of law or otherwise and
whether voluntarily or involuntarily, except by will or the laws of descent and
distribution.

            10.       Additional Requirements.  You acknowledge that Common
Stock acquired hereunder may bear such legends as the Committee or the Company
deems appropriate to comply with applicable Federal or state securities laws or
under the terms of the Plan.  In connection therewith and prior to the issuance
of such shares, you may be required to deliver to the Company such other
documents as may be reasonably required to ensure compliance with applicable
Federal or state securities laws.

            11.       Employment Rights.   Neither this agreement nor the grant
of Restricted Stock or allocation of Opportunity Shares shall be deemed to
confer upon you any right to continue in the employ of the Company or any
Affiliate or interfere, in any manner, with the right of the Company or an
Affiliate to terminate your employment, whether with or without cause, in its
sole discretion.

            12.       Amendment.  The Committee may amend the terms and
conditions set forth herein, without your consent, to the extent it determines
that such amendment is necessary or appropraite to comply with the provisions of
Section 409A of the Internal Revenue Code of 1986, as amended.  You will receive
written notice of any such amendment.  Otherwise, the terms and conditions set
forth herein can be amended by the written consent of the parties hereto.

                                                                                                                                               
Very truly yours,

                                   
                                                                                                           
CLECO CORPORATION

                                                                                                                                               
By:       _____________________________

                                                                                                                                                           

                                                                                                                                               
Its:                                                                 

                                                                                                                                                           

--------------------------------------------------------------------------------

NAME

DATE

Page 6


ACKNOWLEDGMENT AND AGREEMENT

            I acknowledge that the Restricted Stock granted and Opportunity
Shares allocated hereunder shall be subject to such additional terms and
conditions as may be imposed under the terms of the Plan, in addition to the
terms and conditions of this agreement. By execution of this agreement, I
acknowledge that no member of the Committee shall be liable for any action or
determination taken in good faith with respect to the Plan or any grant or award
hereunder.

                                                                                                                                               
___________________________________

                                                                                                                                               
Signature

 

                                                                                                                                               
Date: ______________________________
 

--------------------------------------------------------------------------------


EXHIBIT A

CLECO CORPORATION

2000 LONG-TERM INCENTIVE COMPENSATION PLAN

PERFORMANCE OBJECTIVES

                        The Cleco Corporation 2000 Long-Term Incentive
Compensation Plan (the "Plan") requires the Compensation Committee of the Board
of Directors (the "Committee") of Cleco Corporation (the "Company") to establish
performance measures for each Performance Cycle.

                        For the ________ Performance Cycle, the comparative
performance measure approved is the relative price appreciation plus dividends
paid per share on Common Stock ("Total Shareholder Return" or "TSR") during the
_______ Performance Cycle as compared to the Total Shareholder Return of
companies in the S&P Small and Midcap Electric Utilities Index ("Peer Group"). 
The Company's TSR must rank at or above the           percentile level in order
for any award to be paid.  Actual awards are determined by the Committee based
on the Company's rank within the peer group (see Attachment A - Performance
Award Matrix).

                        Restrictions will lapse upon receipt by you of written
notice from the Committee that the Company has achieved the Performance
Objectives established for the _______ Performance Cycle; notice will be given
by the Committee as soon as practicable after the close of the cycle.

--------------------------------------------------------------------------------